Exhibit 99.2 SETTLEMENT AGREEMENT This Settlement Agreement (this “Agreement”) is made and entered into as of March 11, 2009, by and among Agilysys, Inc., an Ohio corporation (“Agilysys” or the “Company”), and each of the entities and natural persons listed on Exhibit A hereto (such entities and natural persons, collectively, the “Ramius Group” and each, individually, a “member” of the Ramius Group) which presently are or may be deemed to be members of a “group” with respect to the beneficial ownership of the common stock of the Company, no par value (the “Common Stock”), pursuant to
